     Case 1:18-cv-01565-DAD-JLT Document 34 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO RODRIGUEZ,                                     1:18-cv-01565-DAD-JLT (PC)

12                       Plaintiff,                        FINDINGS AND RECOMMENDATIONS
                                                           TO DISMISS ACTION FOR FAILURE
13           v.                                            TO EXHAUST ADMINISTRATIVE
                                                           REMEDIES PRIOR TO FILING SUIT
14    WARDEN FISHER, et al,
                                                           (Doc. 1)
15                       Defendants.
                                                           14-DAY DEADLINE
16

17          On September 3, 2020, this Court recommended that Plaintiff’s Eighth Amendment

18   medical indifference claim be dismissed for failure to exhaust administrative remedies. (Doc. 17.)

19   The Court also recommended that Plaintiff be granted leave to amend his complain to assert a

20   claim under the Americans with Disabilities Act. Id. Since then, instead of filing an amended

21   complaint, Plaintiff has sought multiple extensions of time, which this Court has granted. In its

22   most recent order, this Court stated that “no further extensions will be granted absent evidence

23   of extraordinary circumstances.” (Doc. 32.)

24          In response, Plaintiff filed an eleventh motion for a thirty-day extension of time, alleging

25   that he is “in fear of being harmed, maimed, or killed now while having [his] prison sentence

26   unlawfully extended.” (Doc. 33.) As support, Plaintiff asserts that he has been wrongfully charged

27   with various rules violations in 2020 through April 2021, and he submits a petition filed in state

28   court reflecting a challenge to the Defendants’ disciplinary methods. (Id. at 5–92.) However, none


                                                       1
     Case 1:18-cv-01565-DAD-JLT Document 34 Filed 06/09/21 Page 2 of 2


 1   of the documentary evidence submitted indicates extraordinary circumstances that have prevented

 2   Plaintiff from filing a timely amended complaint after over nine months.

 3          Accordingly, it is RECOMMENDED that Plaintiff’s complaint be DISMISSED for

 4   failure to exhaust administrative remedies before initiating this action.

 5          These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days after

 7   being served with these findings and recommendations, any party may file written objections with

 8   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 9   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be

10   filed and served within fourteen days after service of the objections. The parties are advised that

11   failure to file objections within the specified time may waive the right to appeal the District

12   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13
     IT IS SO ORDERED.
14

15      Dated:     June 8, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28


                                                        2
